ACCEPTED
                                                                            04-15-00453-CV
                                                                FOURTH COURT OF APPEALS
                                                                     SAN ANTONIO, TEXAS
                                                                       9/15/2015 2:34:20 PM
                                                                             KEITH HOTTLE
                                                                                     CLERK



                     NO. O4-15-00453-CV

                 IN THE COURT OF APPEALS                   FILED IN
                                                    4th COURT OF APPEALS
                                                     SAN ANTONIO, TEXAS
                          FOR THE                   09/15/2015 2:34:20 PM
                                                        KEITH E. HOTTLE
                FOURTH JUDICIAL DISTRICT                     Clerk


                  OF TEXAS, SAN ANTONIO
**************************************************************

              STANLEY FREEMAN, APPELLANT
                             VS.

                SUMIKO FREEMAN, APPELLEE
**************************************************************

 MOTION FOR ADDITIONAL EXTENSION OF TIME TO FILE BRIEF
************************************************************$*

                            LAW OFFICES OF ANTHONY W. WALLUK
                            ANTHONY W. WALLUK
                            StateBar No. 20796100
                            111 Soledad, Suite 300
                            San Antonio, Texas 78205
                            awa11uk1aw@hotmai1.com
                            Telephone No.2 (210) 226-4384
                            Telecopier No.: (210) 226-4526
     TO: Fourth Appellate District Clerk
             Fourth Court of Appeals
             San Antonio, Texas


            Petitioner does hereby   make timely written request to the Clerk for an additional
extension of time to ﬁle Appellant's Brief, and in support thereof, shows as follows:


     A. The current deadline for ﬁling the Appellant's Brief is September            18, 2015;


     B. Petitioner herewith seeks an extension of time until October 2, 2015 under               TRAP
38.6 (d);

      C. Petitioner relies on the facts set forth below to explain the need for an extension:

      1.  Counsel has been involved in numerous medical appointments and examinations
over the last 3 months and his work schedule has been unduly delayed.

      2.  Research for the brief has been completed however the ﬁnal drafting and the
administrative assembly and review remains to be completed.

      3.     On September
                      14 counsel became aware of his being required to travel to
Midland Texas on September 16, 2015 for a family matter and will be there for 4-5 days.

      4.    Due to this unexpected requirement to be in Midland Texas if will be Very
difficult to   complete this brief in the required time.


      D. There have been no prior requests for an extension of time to ﬁle           this brief.


       E. This appeal involves a motion for enforcement of a divorce decree, originally
ﬁled in the 285"‘ District Court in Bexar County Texas, and signed by District Judge Janet
Littlej ohn on March 29, 2010. The order being appealed was signed by District Judge Larry
Noll on April 21, 2015, 2013.

      F.    The cause number      for the original case   was 98 CI-13915, and the style of the case
     THE MATTER OF THE MARRIAGE OF SUMIKO FREEMAN AND STANLEY
was IN
FREEMAN.

      This request    is   made not for delay but only to afford the opportunity to present an
 appropriate, complete brief. Appellant has exercised         due diligence   in pursuing this appeal

                                             2
               and correcting the problem that was identiﬁed.

                          The Honorable Clerk of this Court is requested, therefore, pursuant to the

               provisions of the Texas Rules of Appellate Procedure, to authorize an additional extension

                of 14 days as requested until October    2,   2015, to allow the ﬁling of the Appellant's   brief.




                                                  CERTIFICATE OF CONFERENCE
                          Counsel for Appellant has conferred with counsel for the Appellee regarding the

                foregoing motion. Counsel for Appellee has stated that he does not object to this motion
                                                                                                         for


                extension of time.




                                                    Respectfully submitted,

                                                    LAW OFFICES OF ANTHONY W. WALLUK




                                                    lll Soledad, Suite 300
                                                    San Antonio, Texas 78205
                                                    (210) 226-4384
                                                    Telecopier: (210) 226-4526




                                             Certiﬁcate of Service

         I   certify that a true   copy of this designation was served in accordance with rule 9.5 of

                                                on each party or that pa1ty’s lead counsel   as follows:
the Texas Rules of Appellate Procedure

Party:   SUMIKO FREEMAN
Lead   attorney:   GARY BEAHM
Address of service:    3003 N.W. Loop 410, Suite 205 78230

Method of service: fax 210-210-340-1346

Date of service: September   15,   2015.